     Case 3:17-cv-00305-RCJ-WGC Document 33 Filed 07/08/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    LEONARD MCCASKILL,                                Case No. 3:17-cv-00305-RCJ-WGC
12                       Petitioner,                    ORDER
13           v.
14    ISIDRO BACA, et al.,
15                       Respondents.
16

17   I.     Introduction

18          This is a habeas corpus action under 28 U.S.C. § 2254. Currently before the court are the

19   counseled amended § 2254 petition (ECF No. 19), respondents' motion to dismiss claim 4 (ECF

20   No. 22), petitioner's opposition (ECF No. 30), and petitioner's reply (ECF No. 31). The court

21   finds that ground 4 of the amended petition relates back to the timely initial petition (ECF No. 6),

22   and the court denies the motion.

23   II.    Factual Background

24          Petitioner had been living at the auto repair shop of Bret Schucker in Reno, Nevada. ECF

25   No. 6 at 3. On June 6, 2008, petitioner and Sam Brooksher, a friend, were at Schucker's shop to

26   retrieve petitioner's belongings. Id. Todd Holbert drove up to the shop in his pickup truck;

27   Rodney Morris was a passenger. Id. Morris and petitioner had violent encounters in the past. Id.

28   Morris and petitioner started fighting. Id. Morris eventually retrieved a baseball bat from
                                                       1
     Case 3:17-cv-00305-RCJ-WGC Document 33 Filed 07/08/20 Page 2 of 5



 1   Holbert's truck and struck petitioner about a dozen times. Id. Holbert took the bat from Morris.

 2   Id. Morris and petitioner continued fighting. Petitioner then ran into Schucker's shop. Id.

 3   Morris pursued petitioner into the shop. Id. Suddenly Morris ran out of the shop, yelled at

 4   Holbert to go, hopped into the cab of Holbert's truck, jumped out the other side, and ran into an

 5   adjacent field. Id. at 4. Petitioner came out of the shop holding a pump-action shotgun. Id. at 4,

 6   30. Holbert still was holding the bat. Id. at 4. Petitioner shot Holbert in the chest from six feet

 7   away, cycled the action of the shotgun, and shot Holbert in the head from six inches away. Id. at

 8   30. Holbert died immediately. Id.

 9   III.   Procedural Background

10          After a jury trial in state district court, petitioner was convicted of second-degree murder

11   with the use of a deadly weapon. Ex. 74 (ECF No. 24-34). Petitioner appealed. Ex. 77 (ECF No.

12   24-37). The Nevada Supreme Court affirmed on March 9, 2011. Ex. 102 (ECF No. 25-22).

13   Petitioner petitioned for rehearing. Ex. 105 (ECF No. 25-25). The Nevada Supreme Court

14   denied rehearing on May 9, 2011. Ex. 106 (ECF No. 25-26). Petitioner then petitioned for en

15   banc reconsideration. Ex. 107 (ECF No. 25-27). The Nevada Supreme Court denied en banc

16   reconsideration on June 29, 2011. Ex. 108 (ECF No. 25-28).

17          Petitioner then filed a post-conviction habeas corpus petition in the state district court on

18   November 23, 2011. Ex. 111 (ECF No. 25-31). The state district court appointed counsel to

19   represent petitioner. Ex. 115 (ECF No. 25-35). Counsel filed a supplemental petition. Ex. 135

20   (ECF No. 26-15). The state district court then dismissed the petition and supplement. Ex. 149
21   (ECF No. 26-29). Petitioner appealed. Ex. 150 (ECF No. 26-30). The Nevada Supreme Court

22   transferred the appeal to the Nevada Court of Appeals. Ex. 174 (ECF No. 27-14). The Nevada

23   Court of Appeals affirmed on November 18, 2016. Ex. 175 (ECF No. 27-15). Remittitur issued

24   on December 13, 2016. Ex. 176 (ECF No. 27-16).

25          Petitioner then commenced this action with his initial, proper-person habeas corpus

26   petition. ECF No. 6. The court appointed the Federal Public Defender, who filed the counseled
27   amended petition. ECF No. 19. The motion to dismiss followed.

28
                                                        2
     Case 3:17-cv-00305-RCJ-WGC Document 33 Filed 07/08/20 Page 3 of 5



 1   IV.        Legal Standard

 2              Petitioner had one year from the time his judgment of conviction became final to file a

 3   habeas corpus petition under 28 U.S.C. § 2254. 28 U.S.C. § 2244(d)(1)(A). The Nevada

 4   Supreme Court affirmed the judgment of conviction on March 9, 2011. The judgment of

 5   conviction became final when the time to petition the Supreme Court of the United States for a

 6   writ of certiorari expired, on September 27, 2011. Jimenez v. Quarterman, 555 U.S. 113, 119-20

 7   (2009). See also Sup. Ct. R. 13(1). Petitioner had a post-conviction habeas corpus petition

 8   pending in the state courts from November 23, 2011, when he filed the state petition, until

 9   December 13, 2016, when the remittitur issued at the conclusion of the appeal. That time does

10   not count toward the one-year limit. 28 U.S.C. § 2244(d)(2).

11              Petitioner gave his § 2254 petition to a prison officer for mailing to this court on May 9,

12   2017, effectively commencing this action. ECF No. 6 at 1; Rule 3(d), Rules Governing Section

13   2254 Cases in the United States District Courts. That petition was timely. Petitioner filed his

14   amended petition on February 11, 2019, after expiration of the one-year limit. ECF No. 19. The

15   grounds in the amended petition will need to relate back to the initial petition. An amended

16   habeas corpus petition "does not relate back (and thereby escape [28 U.S.C. § 2244(d)(1)'s] one-

17   year time limit) when it asserts a new ground for relief supported by facts that differ in both time

18   and type from those the original pleading set forth." Mayle v. Felix, 545 U.S. 644, 650 (2005).

19   Relation back is allowed "[s]o long as the original and amended petitions state claims that are tied

20   to a common core of operative facts . . . ." Id. at 664.
21   V.         Discussion

22              Respondents argue that ground 4 of the counseled amended petition ("amended ground

23   4") does not relate back to the initial petition. Petitioner counters that amended ground 4 relates

24   back to ground 4 of the proper-person initial petition ("initial ground 4"). The court agrees with

25   petitioner.

26              Initial ground 4 is a claim that the evidence was insufficient to support the verdict for
27   second-degree murder.1 Respondents frame the ground as two parts: (a) the statutory

28   1
         Petitioner does not claim that the evidence of use of a deadly weapon was insufficient.
                                                                   3
     Case 3:17-cv-00305-RCJ-WGC Document 33 Filed 07/08/20 Page 4 of 5



 1   requirements for manslaughter, and (b) that petitioner acted in the heat of passion following his

 2   beating by Morris. ECF No. 22 at 5. Amended ground 4 also is a claim that the evidence was

 3   insufficient to support the verdict for second-degree murder. Respondents frame this ground as

 4   four parts: (a) the testimony of two witnesses, (b) the testimony of an expert regarding

 5   petitioner's injury, (c) the time elapsed between petitioner's injury and the killing of Holbert, and

 6   (d) improper jury instructions and poor closing arguments. Id. So framed, respondents argue that

 7   the two grounds do not share a common core of operative fact.

 8          Even as respondents frame the two grounds, the court disagrees. The court drew its

 9   summary of the facts from petitioner's own allegations in the initial petition and the Nevada

10   Supreme Court's statement of the facts in the attached decision. Those facts note the testimony of

11   two witnesses, the severity of petitioner's injury, and the time between petitioner's injury and

12   petitioner's killing of Holbert. Petitioner's allegations did not include the expert's testimony about

13   his injury, but the fact of the injury was in the allegations. To that extent, amended ground 4

14   shares a common core of operative fact with initial ground 4.

15          Petitioner's allegations in the initial petition did not mention anything about jury

16   instructions and arguments. Amended ground 4 argues that a transition instruction led the jury to

17   never consider the possibility of voluntary manslaughter. ECF No. 19 at 33-35. Amended

18   ground 4 also argues that neither side argued that petitioner's killing of Holbert was voluntary

19   manslaughter. Id. at 35. While those two allegations did not appear in the initial petition, they

20   also are not part of the analysis of whether the evidence was sufficient. "[T]he relevant question
21   is whether, after viewing the evidence in the light most favorable to the prosecution, any rational

22   trier of fact could have found the essential elements of the crime beyond a reasonable doubt."

23   Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original). "Once a defendant has

24   been found guilty of the crime charged, the factfinder's role as weigher of the evidence is

25   preserved through a legal conclusion that upon judicial review all of the evidence is to be

26   considered in the light most favorable to the prosecution." Id. (emphasis in original). A faulty
27   jury instruction and poor arguments might be grounds for relief by themselves, but as part of a

28   claim of insufficient evidence they are not operative facts. They are possible explanations why
                                                        4
     Case 3:17-cv-00305-RCJ-WGC Document 33 Filed 07/08/20 Page 5 of 5



 1   the jury reached the verdict of guilt of second-degree murder with the use of a deadly weapon

 2   even if, as petitioner argues, the evidence was insufficient to support that verdict. The evidence--

 3   all of the evidence, as Jackson instructs--are the operative facts of an insufficient-evidence claim.

 4   The additions of the arguments on jury instruction and closing arguments at trial thus do not

 5   affect the relation back of amended ground 4 to initial ground 4.

 6   VI.    Conclusion

 7          IT THEREFORE IS ORDERED that respondents' motion to dismiss claim 4 (ECF No.

 8   22) is DENIED.

 9          IT FURTHER IS ORDERED that respondents will have sixty (60) days from the date of

10   entry of this order to file and serve an answer, which must comply with Rule 5 of the Rules

11   Governing Section 2254 Cases in the United States District Courts. Petitioner will have forty-five

12   (45) days from the date on which the answer is served to file a reply.

13          DATED: July 8, 2020.
14                                                                 ______________________________
                                                                   ROBERT C. JONES
15                                                                 United States District Judge
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
